991 So. 2d 1043 (2008)
Shane Carter WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-393.
District Court of Appeal of Florida, Fourth District.
October 15, 2008.
Carey Haughwout, Public Defender, and David John McPherrin, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm, in part, as to all issues raised in Appellant's Rule 3.850 motion, but reverse for the failure to grant Appellant's timely motion for leave to amend. We remand accordingly.
Affirmed in part and reversed in part.
STONE, WARNER and DAMOORGIAN, JJ., concur.